Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark L. Berrier (Reg. No. 35,066) on June 17, 2021.

The application has been amended as follows: In the Claims: Claims 3, 7, 10, 14, 17, and 20 have been amended.

Claim 3 (currently amended) The method of claim 1, wherein the authentication service designated in the user partition corresponding to the user is different from an authentication service designated by a domain of a user’s email address.

Claim 7 (currently amended) The method of claim 1, wherein the user comprises an external user, wherein an external user’s email address has a domain which is different than a domain of the site owner.
a user’s email address.

Claim 14 (currently amended) The computer program product of claim 8, wherein the user comprises an external user, wherein an external user’s email address has a domain which is different than a domain of the site owner.

Claim 17 (currently amended) The system of claim 15, wherein the authentication service designated in the user partition corresponding to the user is different from an authentication service designated by a domain of a user’s email address.

Claim 20 (currently amended) The system of claim 15, wherein the user comprises an external user, wherein an external user’s email address has a domain which is different than a domain of the site owner.

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1, 3-8, 10-15, and 17-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method, a program product, and a system for controlling access to data owned by an application subscriber, comprising: providing a multi-tenant 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references. 
a. 	Mortimore, U.S. Patent No. 9,237,156 B2. 
b.	Kuruganti et al, U.S. Patent No. 9,053,136 B2. 
c. 	Shanabrook et al, U.S. Patent Application Publication No. 2013/0031613 A1. 
d. 	An et al, U.S. Patent Application Publication No. 2011/0270886 A1. 


Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            June 17, 2021